Citation Nr: 0903721	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  00-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for laceration of the 
dorsum of the right hand and laceration of the right thumb 
extensor tendon.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to May 1973.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Waco RO that denied service connection for 
hypertension and granted service connection for lacerations 
of the dorsum of the right hand and of the right thumb 
extensor tendon, rated 0 percent.  In October 2003 and 
September 2006, the case was remanded for additional 
development and notice.

The matter of the rating for lacerations of the dorsum of the 
right hand and of the right thumb extensor tendon is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the veteran if any action on 
his part is required.


FINDING OF FACT

Chronic hypertension was no manifested in service or in the 
first postservice year, and a preponderance of the evidence 
is against a finding that the veteran's current hypertension 
is related to his service.  


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  April 2004, November 2006, and March 
2007 letters from the RO informed the veteran of the evidence 
and information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would 
provide, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was 
provided notice regarding disability ratings and effective 
dates of awards.  A May 2000 statement of the case (SOC) and 
April 2002, January 2005, and June 2007 supplemental SOCs 
(SSOCs) outlined the regulation implementing the VCAA, and 
notified the veteran of what the evidence showed, of 
governing legal criteria, and of the bases for the denial of 
this claim.  The veteran has received all critical notice, 
and has had ample opportunity to respond after notice was 
given.  The claim was thereafter readjudicated.  See June 
2007 SSOC.  He is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it so alleged.
The veteran's service treatment records (STRs) are associated 
with his claims file; VA has secured all pertinent/identified 
records that could be obtained.  The veteran was afforded a 
VA examination.  VA's duty to assist in this matter is met.  

II. Factual Background

The veteran's STRs include a January 1965 enlistment 
examination report that shows he had a blood pressure reading 
of 130/70.  November 1968, September 1970, and March 1971 
examinations found blood pressure readings of 138/88, 130/82, 
and 110/68.  On service separation examination, his blood 
pressure reading was 126/92.

An October 1985 VA outpatient treatment note indicates the 
veteran was treated for a hand injury; his blood pressure 
reading was 150/100.  In November 1985, while being treated 
for a facial injury, the veteran's blood pressure reading was 
160/100.

In June 1994, the veteran was admitted to a VA medical 
facility due to complaints unrelated to hypertension.  His 
blood pressure reading on examination was 119/89.  An August 
1994 VA treatment note shows his blood pressure reading was 
158/96; the assessment was possible hypertension.  His blood 
pressure was checked the following month and the reading was 
156/94.  Because his chart was unavailable, his prior blood 
pressure readings were unknown; it was recommended that the 
blood pressure be rechecked.  In December 1994, it was noted 
that the veteran's blood pressure was initially 182/104 
[apparently by an aide], then 144/82 on recheck by the 
examining physician.  The assessment was blood pressure, 
"normotensive" without medication.  December 1995 blood 
pressure readings were 134/95 and 126/77.  February 1997 
treatment reports note blood pressure readings of 116/78 and 
179/96.  The records indicate the veteran did not have a 
history of elevated blood pressure.  February to October 1998 
treatment records note the veteran had a history of 
hypertension and that it was treated with medication.  
November 1999 blood pressure readings were 112/72 and 102/60.  
Hypertension was diagnosed.  2000 to 2006 medical records 
show that the veteran has continued to receive treatment for 
hypertension.

On April 2007 VA examination, the veteran's claims file was 
reviewed.  The veteran reported that he had hypertension 
diagnosed 15 years prior, and had been on medication most of 
the time since.  He recalled that he had more than one 
elevated blood pressure reading in service.  The diagnosis 
was essential hypertension; the examiner opined that it was 
unlikely that the single elevated blood pressure reading 
during the veteran's active service was related to or the 
onset of his more recently diagnosed hypertension.  He added 
that there was no evidence of any complication of 
hypertension.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If hypertension is 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, it may be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Hypertension was not diagnosed in service or manifested to a 
compensable degree in the first postservice year.  Essential 
hypertension was first manifested many years after service.  
Consequently, service connection for hypertension on the 
basis that it was diagnosed in service (and has persisted), 
or on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

While the record clearly shows that the veteran now has 
hypertension, there is no competent (medical) evidence of a 
nexus between the disability and his service.  The only 
competent (medical) evidence that specifically addresses this 
point is the opinion provided by the examiner on April 2007 
VA examination.  This opinion is against the veteran's claim.  
As the opinion is by a physician who reviewed the veteran's 
file, it is competent and probative evidence in the matter; 
and since there is no medical opinion to the contrary, it is 
persuasive.  The veteran's expressed belief that his 
hypertension is related to his service is not competent 
evidence because, as a layperson, he is untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Notably a lengthy period of time between service and the 
first postservice diagnosis of a disability for which service 
connection is sought is of itself a factor for consideration 
against a finding that the current disability is related to 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  Here, [possible] hypertension was 
not diagnosed until 1994, more than 20 years after the 
veteran's discharge from service.  (Although two elevated 
blood pressure readings were noted in 1985, the findings were 
entered in the course of treatment for trauma injuries 
sustained at those times; significantly, a diagnosis of 
hypertension was not entered on those occasions, and they 
also occurred approximately a dozen years after service.)  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's hypertension is related to his service, and against 
his claim; the benefit of the doubt doctrine does not apply; 
and the claim must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

The veteran is appealing the initial rating assigned with the 
grant of service connection for lacerations of the dorsum of 
the right hand and of the right thumb extensor tendon.  The 
most recent VA evaluation of the disability was on VA 
examination in April 2004.  In December 2008 written 
argument, the veteran's representative asserts, in part, that 
the lacerations have increased in severity since the VA 
examination.  A contemporaneous VA examination to ascertain 
the current severity of the disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded a VA examination to 
ascertain the current severity of his 
service connected right thumb/hand 
lacerations.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies (specifically 
including range of motion studies of the 
right thumb) should be completed.  The 
examiner should note the degree of 
additional limitation (if any) due to 
pain, weakness, fatigability, or 
incoordination. 

2.  The RO should then re-adjudicate this 
matter (to include, if indicated by facts 
found, consideration as to whether 
"staged" ratings may be appropriate.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


